Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 17, 2021

                                    No. 04-20-00151-CV

                                   John PORTERFIELD,
                                         Appellant

                                             v.

                  DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                  Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-366
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
       Appellee’s motion for rehearing from this court’s October 27, 2021 Opinion on Motion
for Rehearing is currently due November 11, 2021. On November 8, 2021, appellee filed a
motion requesting an extension of that deadline until December 10, 2021. After consideration,
we GRANT appellee’s motion and ORDER appellee to file its motion for rehearing by
December 10, 2021.


       It is so ORDERED on this 17th day of November, 2021.

                                                                     PER CURIAM




      ATTESTED TO: _______________________________
                   MICHAEL A. CRUZ, Clerk of Court